Citation Nr: 1242545	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  08-23 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability and if so whether service connection is warranted.  

2.  Entitlement to service connection for a left knee disability, claimed as secondary to a right knee disability.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and post-traumatic stress disorder (PTSD), to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to November 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision rendered by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2012, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  Following the hearing the record was held open for 60 days so the Veteran could obtain additional evidence.  Evidence was received in May 2012 and was accompanied by a waiver of initial Agency of Original Jurisdiction review.  

The Board notes that the claim for service connection for a right knee disability was originally denied by way of an unappealed June 1976 RO decision.  As such, the Board has characterized the issue as a claim to reopen service connection.  The RO, in its March 2006 decision, appears to have reopened the claim and denied it on the merits.  Those facts notwithstanding, the preliminary question of whether new and material evidence has been presented to reopen a previously denied claim is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Finally, as to the claim for depression, the record reveals that the Veteran is also diagnosed with PTSD.  VA treatment records suggest that the diagnosis is based on the Veteran's descriptions of stressful events while in service.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held in that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In light of this decision, the Board finds that the Veteran's most recent claim for service connection for a depressive disorder also encompasses a claim for service connection for PTSD.  Accordingly, the Board has recharacterized the issue as listed on the title page above.  

The issues of entitlement to service connection for a left knee disability and for an acquired psychiatric disorder to include depression and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an unappealed June 1976 decision the RO denied entitlement to service connection for a right knee disability.  

2.  Evidence received since the final June 1976 RO decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability.  

3.  The Veteran sustained a chronic posterior cruciate injury in service and currently has the same disability.  




	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1.  The June 1976 decision denying entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  

2.  The criteria for service connection for a right knee disability, manifested by a posterior cruciate ligament injury, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim for entitlement to service connection for a right knee disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).  

II.  Analysis

In February 1976, the Veteran filed a claim with VA seeking entitlement to service connection for a right knee disability.  He was scheduled for a VA examination to obtain evidence as to the current nature of the disability, but failed to report as scheduled.  In June 1976, the RO denied the claim.  The Veteran was notified of that decision that same month but did not initiate an appeal.  As such, the June 1976 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  In addition, during the one-year period following the RO decision, no new and material evidence was received requiring readjudication of the claims.  See Bond v. Shinseki, 659 F.3d 1362 (2011)(holding that VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim.).  

The current claim was initiated in April 2005.  

A claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

The Court further held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, since the last final denial of the claim, the Veteran has submitted numerous VA and private outpatient treatment records.  In addition, he underwent a VA examination in August 2011.  Finally, he provided testimony before the undersigned during the hearing in April 2012.  In sum, the VA and private treatment show current treatment for a right knee disability.  The VA examination includes an opinion addressing the etiology of the current right knee disability.   The credible testimony includes the Veteran's reports of treatment of the right knee disability in service, and descriptions of continuity of symptoms since service discharge.  

The Board finds that this evidence is both new and material to the claim.  In sum, there is now evidence as to the current nature of a right knee disability and its relationship to a right knee disability in service.  As such, the criteria to reopen the claim have been met.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Here, by way of background, on December 4, 1974, the Veteran was seen with complaints of right knee pain and difficulty with range of motion.  He reported that pain started six months earlier when his knee started "popping."  He noted that the popping slowly progressed to tenderness.  The assessment was strained ligaments.  Another December 4, 1974, record noted that the knee had full range of motion, no effusion, that [unreadable] ligaments were intact, and McMurray's was negative.  The assessment was probable torn cruciate.  On December 5, 1974, he reported no history of trauma to the knee but that he had a grinding sensation and pain with occasional effusion, and locking 10-15 times in the past 6 months.  The diagnosis was torn anterior and posterior cruciate ligaments.  The Veteran was placed on profile.  

An X-ray on December 5, 1974 was negative.  

An August 1975 note indicated that the problem appeared to be getting worse and that he should be evaluated for a possible surgical repair.  

On the Veteran's Report of Medical History at separation in October 1975, the Veteran reported a current or past history of trick or locked knee.  A physical examination of the lower extremities, however, was normal.  

During VA treatment in March 1984, the Veteran described a history of right knee pain since 1974.  A physical examination revealed excessive ligamentous laxity and a tender medial joint line.  The assessment was a questionable medial meniscal tear.  

On VA examination in August 2011, he was diagnosed with old disruption of posterior cruciate ligament.  X-rays did not reveal any arthritis or patellar subluxation.  Review of an August 2009 MRI revealed chronic posterior cruciate ligament and small tear of posterior horn lateral meniscus.  The VA examiner opined that the current disability was not related to service.  He questioned whether an injury occurred as alleged.  In addition, he questioned the accuracy of the diagnosis of torn anterior and posterior cruciate ligaments in service.  

Private treatment records with Dr. D. J. in 2009 show treatment for a chronic right posterior cruciate ligament tear that the Veteran attributed to his military service.  The physician noted that because the Veteran had such an "old injury" and since he had been "surviving 35 years with it" conservative treatment measures would be used.  

During the Board hearing, the Veteran described an incident in service when a heavy mortar plate fell on his knee.  He testified that the knee pain from this injury never went away and ultimately he was placed on profile.  Post service, he alleged that he had no further injury to the knee and self-treated the knee until 1984.  

Here, the Board has considered the evidence of record, and, after affording the Veteran the benefit of the doubt, finds that the criteria for service connection for a right knee disability, manifested by a posterior cruciate ligament tear, have been met.  

First, there is evidence of a posterior cruciate ligament tear in service.  While the service records do not document a mortar plate injury as alleged, they do document treatment for a ligament injury.  In this respect, the absence of documentation in the service treatment records as to the nature of a knee injury is not fatal to his claim; nor does it render his testimony incredible.  Rather, what is significant is that the knee required treatment as alleged.  

Moreover, the evidence suggests that the right knee symptoms were persistent and did not resolve prior to service discharge.  In this respect, the Board acknowledges that a right knee disability was not shown upon service discharge.  However, this finding is entirely inconsistent with the evidence prior to the service discharge examination which showed a worsening rather than an improving disability picture.  

Post service, there is also evidence of continuity of symptomatology.  In this regard, the Board finds the Veteran's testimony describing self-treatment of right knee symptoms credible.  By his own account, he did not seek treatment until 1984.  VA records dated in 1984 corroborate the Veteran's account and documents his reports of long-standing right knee pain since service.  

Finally, there is competent medical evidence that the Veteran has the same disability that was treated in service.  Here, the private treatment records note the current treatment for a posterior cruciate ligament tear.  

The Board has considered the opinion rendered by the August 2011 that is against the claim.  The Board, however, does not afford the opinion significant probative weight.  First, while the examiner considers the Veteran's accounts of an in-service injury, the examiner ignores the Veteran's accounts of post-service symptomatology.  Moreover, the examiner assumes that the right knee injury did not occur as alleged because it is not documented in the service treatment records.  The Board acknowledges that there are certainly cases in which events and injuries are not described in service treatment records.  Rather, the Board is required to consider the circumstances of the Veteran's service as a whole.  Here, he served as an infantryman, as an indirect fire commander.  Thus, it is entirely consistent with the circumstances of his service that he was involved with the transportation and handling of mortars and mortar equipment.  Finally, the examiner questions the diagnosis of a posterior cruciate ligament injury in service but does not describe why the diagnosis was faulty.  

Even though the Board discounts the VA examination opinion addressing the etiology of the right knee disability, remand of this matter is not required for another medical opinion.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).  

Accordingly, after affording the Veteran the benefit of the doubt, the Board finds that the criteria for service connection have been met.  


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for a right knee disability is reopened.  

Service connection for a right knee disability, manifested by posterior cruciate ligament injury, is granted.  


REMAND

The Board finds that additional development is warranted prior to the adjudication of the remaining claims on appeal.  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a).  Here, the Veteran contends that his right knee disability causes an altered gait and mechanics and has caused or aggravated a current left knee disability.  In addition, he contends that he suffers from depression as a result of his right knee condition.  

There is evidence that he has a current left knee condition and psychiatric disorders manifested by depression and PTSD.  However, there is insufficient evidence to adjudicate the claims.  See McLendon v. Nicholson, 20 Vet. App. 79, at 83 (2006).  As such, remand for a VA examination is required.  

As it pertains to the claim for PTSD, in an October 2006 VA treatment record the Veteran described several in-service stressors, including ones based on personal assault.  Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  Particularized notice is required for claims based on personal assault.  38 C.F.R. §3.304(f)(5); see Patton v. West, 12 Vet. App. 272, 277 (1999).  The Veteran has yet to receive such notice.  As such, on remand, he must be informed of the information and evidence necessary to substantiate the claim.  

In addition, in a May 2010 email, the Veteran stated that he was in receipt of Social Security disability benefits for "military injuries."  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

Lastly, the Board notes that the Veteran receives treatment from the Montgomery VA Medical Center (VAMC). The record contains treatment notes dated through April 2012. The RO/AOJ should obtain updated treatment notes.  

Accordingly, these matters are REMANDED for the following action:

1.  The AOJ should obtain the appellant's SSA records and associate these records with the claims folder.  To the extent attempts to obtain records are unsuccessful; the claims folder should contain documentation of the attempts made.  The Veteran and his representative should also be informed of the negative results, and should be given an opportunity to obtain the records.  

2.  Arrange for the Veteran to undergo a VA examination to obtain evidence as to the nature and etiology of his current left knee disability.  By necessity, the examination must also include findings as to the current nature and severity of the service-connected right knee disability. 

The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should express an opinion as to the following: 

a.  What is the Veteran's currently diagnosed left knee disability? 

b.  Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's left knee disability is caused by service-connected right knee posterior cruciate ligament tear disability?  Why or why not?  

c.  Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's left knee disability is aggravated by service-connected right knee posterior cruciate ligament tear disability (i.e. a chronic worsening)? Why or why not?  

3.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and etiology of any psychiatric disorder found.  The entire claims file and a copy of this remand should be made available for review, and such review should be noted in the examination report.    

(a)  If a disability manifested by PTSD is diagnosed, the VA psychologist or psychiatrist shall provide an opinion as to whether such is at least as likely as not (i.e. a 50 percent probability or greater) that the disability is due to the Veteran's active military service.  In doing so, the examiner shall clearly identify the specific events which are considered stressors supporting the diagnosis, and fully explain why the stressors are considered sufficient under DSM-IV.  

(b)  As to any other psychiatric disability diagnosed, to specifically include depression, the examiner shall provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the disability is either (1) caused by service-connected right knee posterior cruciate ligament tear disability or (2) aggravated by service-connected right knee posterior cruciate ligament tear disability.  

4.  Upon completion of the above-requested development, the AOJ should readjudicate the claims currently on appeal, and such readjudication must include consideration of any additional evidence of record, in particular any Social Security disability determination records and any newly obtained records obtained or provided by the appellant.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case, given the opportunity to respond thereto, and the case should thereafter be returned to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


